Per Curiam.
This appeal is taken from a decree nisi made by the eonrt of chancery in favor of the petitioner below, granting' a divorce on the ground of desertion.
*346The original petition was filed June 8th, 1915,' and the hearing was on the pleadings as they stood, which were petition, answer and cross-petition. The cross-petitioner charged the petitioner with being a resident of the State of New Jersey.
After the court had rendered its opinion, to the effect that a decree for the petitioner would be made and the cross-petition dismissed, the defendant came into court on a rehearing on which the defendant desired to make proof that the petitioner was not a resident of the State of New Jersey. After this hearing, which was solely on the question of residence, the court again decided'that the petitioner was entitled to his decree, as the proofs showed him to be a resident, and, consequently, the decree nisi was entered.
The petition of appeal presents only the question of residence, as to which we concur in the conclusions reached by the learned vice-chancellor.
The decree of the court below is affirmed.
For affirmance — The Chief-Justice, Garrison, Swayze, Parker, Bergen, Minturn, Kalisch, Black, White, Heppenheimer, Williams — 11.
For reversal — None.